 

IN THE UNITED STATES DISTRICT COURT

  

FOR THE MIDDLE DISTRICT OF NORTH CAROL
mr

Mt Ne

  

VALERIE ARROYO, DEREK OLIVARIA*

Plaintiff (s) *

V * Case# 21CV219
SOUTHWOOD REALTY COMPANY, et al, *

Defendant (s) *

*

kkkkkkkkkkkkkkkkkkkkk kk kkk kk kkk kk kkk

PLAINTIFFS’ REQUEST FOR SEPARATE DOCUMENT PURSUANT TO
FRCP RULE 58 (A) and Entry of Judgment Pursuant to Rule 54

KKKKKKK KKK KKK KKK KKK KKK KKEKKKKKKKKKK AKA KKK KKK KKK KKK KEK

NOW COMES, the Plaintiffs’ Valerie Arroyo and Derek Olivaria,
respectfully submitted this request for separate document final
judgment order pursuant to Rule 58 (a), and Rule 54 (b) and (c) of the
Federal Civil Rules and Procedures. In support, the Plaintiffs’ may

show this court the following:

1. Pursuant to Rule 58 (a), of the Federal Rules of the Civil
Procedures, every judgment shall be a separate document and entry of
judgment enter by clerk of court without any delays. On July 30, 2021,
United States District Judge Catherine Eagles enter an order
dismissing all of the claims in this case matter.

2. As of August 06, 2021, there no separate document or entry of
judgment pursuing to Rule 58 (a);

3. pursuing to Rule 54, (b),(c), this Court has the authority and

Case 1:21-cv-00219-CCE-JEP Document1i3 Filed 08/10/21 Page1of3
jurisdiction to provide a final judgment shall grant a relief that a

Plaintiffs’ is entitled even if the demand is not stated.

WHEREFORE, the Plaintiffs’ prays this Court the followings:

I. Enter a final order in a separate document pursuing to Rule 58
(a)
II. Enter an order for the clerk to enter the final judgment pursuing

to Rule 54, {(b) and (c) as a matter of the law

III. Enter any other relief that this Court finds just and proper as a
matter of the law

IV. Enter an order taxing all Defendant(s) all court cost and fees in
this case matter

Respectfully submitted on 6'* day of August 2021

[

Vdlerie Apfoyo, Pro Se
P.O. Box’ 5579

Concord, NC 28027
Phone# 704-506-1526

Case 1:21-cv-00219-CCE-JEP Documenti13 Filed 08/10/21 Page 2 of3
CERTIFICATION OF SERVICE

I hereby certify that a copy of the foregoing Plaintiff({s) Motion
for Separate Document and entry of final judgment or order served
by 15* class mail upon the Attorney General Office for all
defendant (s)through the United States Postal Service.

JOSH STEIN, Attorney General
North Caroling Department of Justice
114 W. Edenton Street

Raleigh NC 27603

This 06 day of August 2021

 

Concord NC 28027
Phone# 704-506-1526

Case 1:21-cv-00219-CCE-JEP Document1i3 Filed 08/10/21 Page 3of3
